Citation Nr: 1421171	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-46 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This appeal comes before the Board of Veterans' Appeals from a March 2009 decision by the St. Louis, Missouri Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected disabilities produce sufficient impairment to make him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities make him unable to work, and led him to retire from employment he held after service.  VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected disabilities and the ratings for them are as follows: bilateral hearing loss, rated at 50 percent; diabetes mellitus with erectile dysfunction, nephropathy, and peripheral neuropathy of the bilateral lower extremities, rated at 40 percent; post-traumatic stress disorder (PTSD), rated at 30 percent; coronary artery disease, rated at 30 percent; connective tissue disorder, rated at 10 percent; tinnitus, rated at 10 percent; and appendectomy, rated at 0 percent.  The combined disability rating is 90 percent.  His service-connected disabilities and the ratings for them meet the criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The Veteran has reported that he last worked in 2007.  In addition to his service-connected disabilities, he has other disabilities, including back disorders and vision impairment, for which service connection is not established.  He contends that his service-connected disabilities by themselves, without consideration of his non-service-connected disabilities, would make him unable to get and hold a job.

The Veteran had a private audiological evaluation in January 2011.  Testing showed mild to profound sensorineural hearing loss bilaterally.  The evaluating audiologist expressed the opinion that the Veteran's severe hearing loss and tinnitus had essentially rendered him unemployable.  She noted that he needed to avoid any work environment with noise, which might exacerbate his hearing loss.  She stated that he should avoid any environment that requires normal hearing and good understanding of speech.  She indicated that his hearing disabilities prevented verbal communication in person or by telephone.  She opined that his hearing disorders would pose a significant safety risk in any job involving transportation, driving, or the presence of heavy or moving machinery.  She concluded that his hearing loss would significantly impair his employability in most job assignments without adaptation.

The audiologist's opinion, that the Veteran's hearing loss and tinnitus make him unemployable, is well-explained, credible, and persuasive.  In addition, VA examination reports and other evidence show that the Veteran's other service-connected disabilities; including diabetes, PTSD, and heart disease, have effects that would make it difficult for him to hold regular employment.  The Board finds that the record at least equivocally indicates that the Veteran's service-connected disabilities produce sufficient impairment to make him unable to secure or follow a substantially gainful occupation.  The Board therefore grants a TDIU.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision the Board is granting the benefit sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating that claim.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


